UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1375


VINITA JOHNSON,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

                    Defendant - Appellee,

             and

ERIN MCNEILL, Assistant Attorney General for Commonwealth of Virginia;
JOHNSON CONTROLS CORPORATE OFFICE,

                    Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:16-cv-00923-HEH-DJN)


Submitted: July 24, 2018                                      Decided: July 31, 2018


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vinita Johnson, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Vinita Johnson appeals the district court’s orders accepting the recommendations

of the magistrate judge, granting Nancy A. Berryhill’s motion for summary judgment,

and dismissing Johnson’s amended complaint as to the remaining Defendants. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Johnson v. Berryhill, No. 3:16-cv-00923-HEH-DJN (E.D.

Va. June 16, 2017; Sept. 28, 2017; Mar. 22, 2018). We deny Johnson’s motions to

appoint counsel. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                           3